DETAILED ACTION
This office action follows a reply filed on August 9, 2022.  Claim 1 has been amended.  Claims 1-3 and 5-16 are currently pending and under examination.
All previous rejections are withdrawn; however, upon further consideration, a new ground(s) of rejection will be set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 9,340,671) in view of Muehlbach (US 4,868,235), Choi (US 2017/0190908) and Ha* (US 2018/0118935).
Ha exemplifies a thermoplastic resin composition comprising 95 parts polycarbonate, 5 parts g-ABS, 17 parts glass fiber, 5 parts MAH-EPDM, and 14 parts bisphenol A diphosphate flame retardant (col. 11, Table 1, Example 4).  Ha teaches the compositions as providing molded articles with a low coefficient of linear expansion (low shrinkage) while maintaining excellent flexural modulus (stiffness), impact resistance and flame retardancy of V-0.
g-ABS meets applicants’ rubber-modified vinyl graft copolymer, and Ha teaches the aromatic vinyl resin to include an aromatic vinyl copolymer and/or a rubber-modified aromatic vinyl copolymer, particularly a g-ABS, where styrene and acrylonitrile are grafted to the core of a polybutadiene rubber dispersed as the graft copolymer in a SAN copolymer as the aromatic vinyl copolymer, suggesting the g-ABS in an amount of 15-90 wt% and the SAN in an amount of 10-85 wt% based on the total amount of rubber modified aromatic vinyl copolymer; however, Ha does not teach the addition of the claimed large-diameter rubber polymer.
Muehlbach teaches thermoplastic materials comprising (A) 30-80 wt% polycarbonate and (B) 20-70 wt% of a blend of two different components (B1) and (B2), each of which consists of one or more graft copolymers b11 and b21 and each of which consists of one or more copolymers (hard matrix) b12 and b22, respectively, the graft copolymer b11 being prepared in emulsion and the graft copolymer b21 being prepared by another method (Abstract).  Muehlbach teaches that blends of PC/ABS meet only some of the requirements for molded materials, such as great toughness, good processability and excellent properties, teaching, for example, that blends of PC and solution ABS polymers have good flow properties and toughness but only a low notched impact strength at -40C and poor gloss, whereas, blends of PC and emulsion ABS polymers have good toughness and good gloss but poor flow properties (col. 1, l. 50 to col. 2, l. 2).  Muehlbach exemplifies (B1) as an ABS graft copolymer prepared by emulsion polymerization of styrene and acrylonitrile in the presence of polybutadiene having a particle size of 0.1 micron and (B2) as an ABS copolymer prepared by dissolving polybutadiene in a mixture of styrene, acrylonitrile and ethylbenzene, in a continuous process, having a particle size of 1.4 micron (col. 10, l. 50 to col. 11, l. 35).  Muehlbach shows an increase in MFI (processability) and notched impact strength (toughness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a solution polymerized ABS to the compositions of Ha, as Muehlbach teaches that a combination of emulsion ABS and solution ABS provide improved processability and toughness.

Muehlbach teaches a blend of an emulsion ABS and a solution ABS polymer, where the solution ABS is prepared by dissolving the polybutadiene rubber in a mixture of styrene and acrylonitrile.
Claim 1 defines the product by how the product was made. Thus, claim1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only thestructure implied by the steps. See MPEP 2113. In the present case, the recitedsteps imply a structure of a dispersed rubber phase and a continuous aromatic vinyl copolymer phase having a particle size of 400-1500 nm.  The reference suggests such a product. 

Choi teaches polycarbonate resin compositions, teaching that inorganic fillers can serve to improve impact resistance, stiffness and dimensional stability of the thermoplastic resin, and include talc and wollastonite.  Choi teaches that the combination of talc and wollastonite, at a ratio of 1:0.3 to 1:0.9 can give a low coefficient of linear expansion (CLE), while maintaining stiffness and impact resistance.
Ha allows for a mixture of talc and glass fibers (col. 7, ll. 30-31), and Choi shows that the use of a mixture of talc/wollastonite (Example 1) is beneficial over the mixture of talc/glass fibers (Comparative Example 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of talc/wollastonite as the filler in Ha, as Choi teaches that this combination results in a low coefficient of linear expansion, with a reduction in warpage, or improvement in stiffness (p. 6, [0089]-[0090]), as desired by Ha.
While the examiner recognizes that the CLE of Choi is greater than that desired by Ha, Ha specifically teaches that the inclusion of MAH-modified rubber reduces the CLE when inorganic filler is present.  Therefore one of ordinary skill in the art would expect the substitution of talc:wollastonite to provide a similarly low CLE as desired by Choi. 

Ha teaches the inclusion of typical additive, such as pigments, but does not teach or suggest the amount or examples thereof.
Ha* teaches thermoplastic resin compositions for preparing molded articles for use as electronic housing comprising polycarbonate, rubber-modified vinyl copolymer, phosphorus flame retardant, filler, and black pigment, teaching the inclusion of the black pigment having a particle size of 10-24 nm (p. 5, [0088]-[0089]), teaching that the inclusion of 0.01-2 phr carbon black can provide polycarbonate with sufficient color and/or gloss, without deteriorating the impact resistance or mechanical properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used carbon black with a particle size of 10-24 nm as the pigment in Ha, as Ha* teaches similar compositions and teaches carbon black as a suitable pigment, providing sufficient color without deteriorating the desired physical/mechanical properties.

Ha in view of Muehlbach, Choi and Ha* is prima facie obvious over instant claims 1, 3, 5-9 and 11.
As to claim 10, One of ordinary skill in the art would expect the composition of Ha in view of Kim, Choi and Ha* to provide an improved bonding strength with metal and be within the claimed range, as the combination of teachings suggests applicants’ preferred component in the claimed ranges.
As to claim 12, Ha* teaches the compositions as having a melt flow index of about 30-50 g/10 min, as measured under conditions of 220ºC and 5 kgf in accordance with ASTM D1238 (p. 6, [0096]), which is sufficient for injection molding necessary for forming the molded articles.
As to claims 13 and 14, Ha teaches preparing molded articles which include housing materials (col. 1, ll. 40-50).  Ha* teaches electronic housing materials as comprising a plastic member adjoining a metal frame (p. 6, [0105]).
Claims 15 and 16 can be similarly addressed as above.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.
Applicants argue that the claimed combination of (C) and (D) do not represent a graft copolymer and contain no grafting at all.
The examiner recognizes that (B) and (C)/(D) are prepared using two different methods: emulsion and solution polymerization.  However, one of ordinary skill in the art would expect at least some grafting to occur when copolymerizing acrylonitrile and styrene in the presence of polybutadiene.
MPEP 716.01(C)(II).    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Applicants have not provided any evidence that the claimed combination of (C) and (D) do not possess any grafting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766